  6:17-bk-71589 Doc#: 66 Filed: 03/19/19 Entered: 03/19/19 13:42:43 Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                     EASTERN & WESTERN DISTRICT OF ARKANSAS

Re: McMahan, Ryan & McMahan, Jennifer                                    No. 6:17-bk-71589

NOTICE OF OPPORTUNITY TO OBJECT TO MODIFIED PLAN AFTER CONFIRMATION

        You are hereby notified that the captioned debtors have filed the attached modification to
the plan pursuant to 11 U.S.C. § 1329 and Rule 3015 of the Federal Rules of Bankruptcy
Procedure. Objections to the plan as modified must be filed with the Bankruptcy Court at 300
W. 2nd Street, Little Rock, AR 72201 in writing within 21 days from the date of this notice, with
copies to the trustee, Jack W. Gooding, PO Box 8202, Little Rock, AR 72221 and to Counsel for
the debtors.

        If objections to the Plan as Modified are filed, they will be set for hearing by subsequent
notice. If no objections are received, the Plan as Modified may be confirmed without further
notice or hearing.

                                                      DICKERSON LAW FIRM, P.A.

                                                      PO BOX 6400
                                                      HOT SPRINGS, AR 71902
                                                      501-321-0808
                                                      FAX 501-321-2954
Date: 03/19/2019                                      /s/ April N. Kersten
                                                      April N. Kersten, Bar No. 2008-129


                                  CERTIFICATE OF MAILING

         I, the undersigned, hereby certify that copies of the foregoing notice and attached
Modification to Plan have been mailed to:

Jack W. Gooding, Trustee                           Internal Revenue Service
PO Box 8202                                        Special Procedure
Little Rock, AR 72221                              PO Box 7346
                                                   Philadelphia, PA 19101
US Attorney (Eastern District)                     US Attorney (Western District)
PO Box 1229                                        414 Parker Avenue
Little Rock, AR 72203                              Fort Smith, AR 72901

and to all creditors whose names appear on the attached modification and/or creditor matrix:

                                                             /s/ April N. Kersten
                                                             Dickerson Law Firm, P.A.
     6:17-bk-71589 Doc#: 66 Filed: 03/19/19 Entered: 03/19/19 13:42:43 Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS

Re: McMahan, Ryan & McMahan, Jennifer                                                   Case No. 6:17-bk-71589

 ----------------------------------------------------------------
                  MODIFICATION OF CHAPTER 13 PLAN
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --

       Come now the Debtors by and through their attorneys, Dickerson Law Firm, P.A., and for
their modification to the original or modified Chapter 13 plan state:

1.       PAYMENT TO THE TRUSTEE:

THE DEBTORS PROPOSE TO PAY $ 1245 PER MONTH TO THE TRUSTEE BEGINNING
IN APRIL 2019.

         [Indicate how often the Debtors are paid by checking the appropriate box below:]
         ( ) Weekly; ( ) Bi-Weekly; ( ) Semi-Monthly; (X) Monthly or ( ) Other

2.       THE PLAN LENGTH shall remain the same unless otherwise indicated below:

A debtor must pay all disposable income into the plan for the benefit of unsecured creditors during
the applicable commitment period (unless unsecured are being paid 100%) and the plan length
shall not exceed 60 months. Length of Plan may be automatically extended by the Chapter 13
Trustee without further modification should such extension be necessary to adequately fund plan
in order to carry out other provisions of the plan as set forth below.

3.       UNSECURED CREDITORS are to be paid a PRO RATA dividend.
         (SPECIAL NON-PRIORITY UNSECURED DEBTS REMAIN UNAFFECTED)

4.       MODIFIED TREATMENT OF EXISTING CREDITORS

         The following CHANGES are to be made to each creditor as set out below:

CREDITOR NAME                                   CHANGE IN TREATMENT/CLASSIFICATION
U.S. Bank N.A.                                  Originally proposed to be paid outside the plan, the
                                                mortgage shall now be paid through the plan. The ongoing
                                                monthly mortgage payment shall be paid $289.54 for March
                                                2019 and then $320.56 starting in April 2019. The arrears of
                                                $668.05 per Agreed Order Shall be pain in full through pro
                                                rata installments.
     6:17-bk-71589 Doc#: 66 Filed: 03/19/19 Entered: 03/19/19 13:42:43 Page 3 of 3




5.       UNSECURED CREDITORS shall be paid at least as much as they would receive under
         Chapter 7.

6.       ALL OTHER PROVISIONS AS SET FORTH IN THE LAST CONFIRMED PLAN
         REMAIN THE SAME.

                                          Respectfully Submitted

                                          DICKERSON LAW FIRM, P.A.
                                          PO BOX 6400
                                          HOT SPRINGS, AR 71902
                                          501-321-0808

         03/19/2019                       /s/ April N. Kersten
         DATE                             April N. Kersten, Bar No. 2008-129
